EXHIBIT 10.1




Summary of Compensation
Arrangements with Certain Persons


The Bank’s executive officers do not have employment agreements with the
Registrant.  Their salaries as of February 29, 2012 were as follows:



   
Tri City
   
Tri City
   
Tri City
       
Name
 
Bankshares
   
National Bank
   
Capital Corp.
   
Total
                                   
Ronald K. Puetz
  $ 44,000     $ 432,700     $ 1,500     $ 478,200  
Robert W. Orth
  $ 22,000     $ 351,700     $ 1,000     $ 374,700  
Scott A. Wilson
  $ 22,000     $ 318,300     $ 1,000     $ 341,300  
Scott D. Gerardin
  $ 5,500     $ 188,000     $ -     $ 193,500  

 
In addition, executive officers are eligible to participate in the Bank’s bonus
plan.









